In a proceeding to invalidate petitions designating Michael J. Grant as a candidate in the Conservative Party primary election to be held on September 8, 1977 for the public office of County Legislator, 10th Legislative District, Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 2, 1977, which granted the application. Judgment affirmed, without costs or disbursements (see Matter of Ingle v Coveney, 59 AD2d 570). Gulotta, P. J., Damiani, Shapiro, Mollen and O’Connor, JJ., concur.